

116 S2050 IS: Leverage to Enhance Effective Diplomacy Act of 2019
U.S. Senate
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2050IN THE SENATE OF THE UNITED STATESJune 28 (legislative day, June 27), 2019Mr. Gardner (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require global economic and political pressure to support diplomatic denuclearization of the
			 Korean Peninsula, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Leverage to Enhance Effective Diplomacy Act of 2019 or the LEED Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Review of strategy and policy toward the Democratic People's Republic of Korea
					Sec. 101. Findings.
					Sec. 102. Sense of Congress.
					Sec. 103. Addressing the evolving threats posed by and capabilities of the Democratic People’s
			 Republic of Korea.
					Sec. 104. Briefing on United States engagement with the Democratic People's Republic of Korea.
					Sec. 105. Briefing and strategy relating to use of rocket fuels for ballistic missiles by the
			 Democratic People's Republic of Korea.
					Sec. 106. Briefing and strategy relating to efforts by the Russian Federation to block enforcement
			 of United Nations sanctions.
					Sec. 107. Appropriate congressional committees defined.
					TITLE II—Measures to address the threats posed by and capabilities of the Democratic People’s
			 Republic of Korea 
					Sec. 201. Report on effecting a strategy to diplomatically and economically pressure the Democratic
			 People's Republic of Korea.
					Sec. 202. Authorization to alter United States relations with countries enabling the Democratic
			 People's Republic of Korea.
					Sec. 203. Authorization to terminate or reduce United States foreign assistance to countries
			 enabling the Democratic People's Republic of Korea.
					Sec. 204. Appropriate congressional committees defined.
					TITLE III—Strategy to end use of North Korean laborers by other countries
					Sec. 301. Strategy to end use of North Korean laborers and human rights violations.
					Sec. 302. Amendment of reporting requirement regarding strategy to promote North Korean human
			 rights.
					TITLE IV—Enhancing sanctions with respect to the Democratic People’s Republic of Korea
					Sec. 401. Sanctions related to enablers of the Democratic People’s Republic of Korea.
					Sec. 402. Modification of penalties relating to sanctions.
					Sec. 403. Enhancement of cargo screening criteria.
					Sec. 404. Enforcement of United Nations sanctions with respect to crude oil and refined petroleum
			 products.
					Sec. 405. Sanctions with respect to sourcing, manufacture, trade, or distribution of illicit
			 substances.
					Sec. 406. Report on certain entities conducting business with the Democratic People’s Republic of
			 Korea.
					Sec. 407. Enhancing the review process for changes to sanctions and rulemaking.
					Sec. 408. Reinforcing global export controls.
					Sec. 409. Additional resources to detect evasion of sanctions targeting the Democratic People’s
			 Republic of Korea.
					Sec. 410. Briefing on evasion of sanctions targeting the Democratic People’s Republic of Korea.
					Sec. 411. Briefing on illicit use of virtual currencies by the Democratic People’s Republic of
			 Korea.
					Sec. 412. Briefing on cross-border flows of fentanyl and other illicit substances.
					Sec. 413. Briefing on United States citizens detained by the Democratic People’s Republic of Korea.
					Sec. 414. Addition of discussion of sanctions evasion to annual report of the United States-China
			 Economic and Security Review Commission.
					Sec. 415. Exception relating to importation of goods.
					Sec. 416. Appropriate congressional committees defined.
					Sec. 417. Effective date.
					TITLE V—Miscellaneous
					Sec. 501. Authority to consolidate reports and briefings.
				
			IReview of strategy and policy toward the Democratic People's Republic of Korea
 101.FindingsCongress makes the following findings: (1)The Government of the Democratic People’s Republic of Korea has flagrantly defied the international community by illicitly developing its nuclear and ballistic missile programs, in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), 2375 (2017), and 2397 (2017).
 (2)The March 5, 2019, report of the Panel of Experts established pursuant to United Nations Security Council Resolution 1874 (2009) highlighted several deficiencies in the enforcement of sanctions with respect to the Democratic People’s Republic of Korea.
 (3)The Panel of Experts report illustrated that the People's Republic of China and the Russian Federation are among those countries not fully implementing multilateral sanctions and that the Russian Federation has impeded efforts by the United States to expose and address illegal ship-to-ship transfers.
 (4)Despite known deficiencies in global sanctions implementation, the pace of United States sanctions designations with respect to the Democratic People’s Republic of Korea has slowed noticeably, even as relevant United States law, including the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9201 et seq.) and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), mandates the imposition of United States sanctions for behaviors described in the Panel of Experts report, including human rights violations and malign activities in cyberspace.
 102.Sense of CongressIt is the sense of Congress that— (1)the United States is committed to the peaceful pursuit of the complete, verifiable, and irreversible dismantlement of the illicit weapons programs of the Democratic People’s Republic of Korea through a combination of pressure and engagement;
 (2)meaningful advancement in relations between the United States and the Democratic People's Republic of Korea is directly contingent on significant progress by the Democratic People’s Republic of Korea toward dismantling its weapons of mass destruction and associated delivery systems, ceasing its human rights violations, complying with United Nations Security Council resolutions, repatriating United States citizens and the citizens of other countries, instituting political openness, and establishing financial transparency; and
 (3)the Democratic People's Republic of Korea should immediately resume efforts to identify and return the remains of members of the Armed Forces of the United States killed in action during the Korean War, and should immediately return to the United States the U.S.S. Pueblo, illegally captured by the Democratic People's Republic of Korea on January 23, 1968.
				103.Addressing the evolving threats posed by and capabilities of the Democratic People’s Republic of
			 Korea
 (a)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 2 years after such date of enactment, the Director of National Intelligence, in consultation with the Secretary of State and the Secretary of Defense, and, as appropriate, the Secretary of the Treasury and the Administrator of the Drug Enforcement Administration, shall brief the appropriate congressional committees on—
 (1)the evolving threats posed by and capabilities of the Democratic People’s Republic of Korea; and (2)United States efforts to mitigate and respond to those threats and capabilities.
 (b)ElementsEach briefing under subsection (a) shall address the following: (1)An assessment of the status of the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea, including what elements constitute such programs, and any technological advancements, disruptions, or setbacks to such programs during—
 (A)in the case of the first such briefing, the 60-day period preceding the briefing; and (B)in the case of any subsequent such briefing, the 180-day period preceding the briefing.
 (2)An assessment of the sources, methods, and funding mechanisms of the Democratic People’s Republic of Korea for procuring critical components for its nuclear and ballistic missile programs, including liquid and solid rocket fuels and components, navigation and guidance systems, computer and electrical components, and specialized materials.
 (3)An assessment of— (A)the cyber capabilities of the Democratic People’s Republic of Korea, including its efforts to conduct cyber and corporate espionage, to commit illicit commercial and financial activities through international cyber systems, and to suppress opposition to and spread propaganda in support of its nuclear and ballistic missile activities; and
 (B)any foreign entities that may be enhancing the capacity of the Democratic People’s Republic of Korea to conduct malicious cyber-enabled activities, including by providing internet infrastructure.
 (4)A summary of activities of the Democratic People’s Republic of Korea relating to evading sanctions imposed by the United States or the United Nations Security Council, including an assessment of the sourcing, manufacture, trade, or distribution of methamphetamines, narcotics (including opioids such as fentanyl), and other illicit substances and any associated precursor chemicals, including by state-owned entities, other entities (including universities), and individuals, for the purpose of financing or otherwise supporting the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea.
 104.Briefing on United States engagement with the Democratic People's Republic of KoreaNot later than 30 days after the date of the enactment of this Act, and regularly thereafter until the date that is 2 years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on the status of any United States diplomatic engagement with the Government of the Democratic People's Republic of Korea, including with respect to efforts to secure the release of United States citizens detained in the Democratic People’s Republic of Korea.
			105.Briefing and strategy relating to use of rocket fuels for ballistic missiles by the Democratic
			 People's Republic of Korea
				(a)Briefing required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in conjunction with the Secretary of State, shall brief the appropriate congressional committees on the use by the Democratic People's Republic of Korea of unsymmetrical dimethyl hydrazine, solid fuels, and other rocket fuels to power its ballistic missiles.
 (2)ElementsThe briefing under paragraph (1) shall include the following: (A)An assessment of each type of rocket fuel the Democratic People's Republic of Korea uses, or potentially may use, to power its ballistic missiles, including the chemical precursors, production process, and required production equipment for each such type of rocket fuel.
 (B)With respect to each such type of rocket fuel, an assessment of the following: (i)Whether the use of that type of rocket fuel by the Democratic People's Republic of Korea is prohibited under United Nations Security Council resolutions, other multilateral sanctions imposed with respect to the Democratic People's Republic of Korea, or sanctions imposed by the United States with respect to the Democratic People's Republic of Korea.
 (ii)Whether the Democratic People's Republic of Korea imports that type of rocket fuel as a finished product or imports chemical precursors and manufactures the finished product.
 (iii)The countries from which the Democratic People's Republic of Korea imports that type of rocket fuel as a finished product or from which the Democratic People's Republic of Korea imports the chemical precursors and equipment to manufacture that type of rocket fuel.
 (iv)The size and locations of the Democratic People's Republic of Korea's stockpiles, if any, of that type of rocket fuel.
 (v)Whether that type of rocket fuel can be attributed to its original exporter based on unique chemical signatures or other relevant identifying information.
 (b)Strategy requiredThe Secretary of State, in consultation with the heads of relevant agencies, shall develop a diplomatic strategy to end the transfer of all rocket fuels and chemical precursors for rocket fuels to the Democratic People's Republic of Korea.
 (c)Sense of CongressIt is the sense of Congress that the United States Ambassador to the United Nations should introduce a resolution to the United Nations Security Council to request that the Panel of Experts on the Democratic People’s Republic of Korea established by United Nations Security Council Resolution 1874 (2009) investigate the importation and manufacture by the Democratic People’s Republic of Korea of rocket and ballistic missile fuels, including unsymmetrical dimethyl hydrazine, solid fuels, and other fuels or their chemical precursors.
				106.Briefing and strategy relating to efforts by the Russian Federation to block enforcement of United
			 Nations sanctions
				(a)Briefing required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the efforts of the Russian Federation to undercut enforcement of United Nations sanctions with respect to the Democratic People’s Republic of Korea, with particular focus on the limit set by the United Nations Security Council on the supply, sale, or transfer to the Democratic People’s Republic of Korea of all refined petroleum products in excess of an aggregate amount of 500,000 barrels during any 12-month period beginning on or after January 1, 2018.
 (2)ElementsThe briefing under paragraph (1) shall include the following: (A)An assessment of the likelihood that the patterns of behavior illustrated by Annexes 1–3 to the March 5, 2019, report of the Panel of Experts established pursuant to United Nations Security Council Resolution 1874 (2009), including efforts of the Russian Federation to dismiss findings, will continue.
 (B)A description of steps being taken to ensure, despite the opposition of the Russian Federation, a timely decision by the United Nations Security Council to act to halt all refined petroleum product exports to the Democratic People’s Republic of Korea in each 12-month period that the limit described in paragraph (1) is exceeded.
 (C)A description of any other United Nations sanctions with respect to the Democratic People’s Republic of Korea being disregarded or actively undercut by the Russian Federation.
 (b)Strategy requiredThe Secretary of State, in consultation with the heads of relevant agencies, shall develop a diplomatic strategy to counter efforts by the Russian Federation to undercut enforcement of United Nations sanctions, including the limit described in subsection (a)(1), with respect to the Democratic People’s Republic of Korea.
 107.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
			IIMeasures to address the threats posed by and capabilities of the Democratic People’s Republic of
			 Korea 
			201.Report on effecting a strategy to diplomatically and economically pressure the Democratic People's
			 Republic of Korea
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on actions taken by the United States to diplomatically and economically pressure the Democratic People's Republic of Korea.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)A description of the actions taken by the Secretary of State to consult with governments around the world, with the purpose of inducing those governments to diplomatically and economically pressure the Democratic People's Republic of Korea.
 (2)A description of the actions taken by those governments to implement measures to diplomatically and economically pressure the Democratic People's Republic of Korea.
 (3)A list of countries the governments of which the Secretary has determined to be noncooperative with respect to implementing measures to diplomatically and economically pressure the Democratic People's Republic of Korea.
 (4)A plan of action to engage with, and increase cooperation with respect to the Democratic People's Republic of Korea by, the governments of the countries on the list required by paragraph (3).
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				202.Authorization to alter United States relations with countries enabling the Democratic People's
			 Republic of Korea
 (a)In generalThe Secretary of State may take such actions as are necessary to induce countries on the list required by section 201(b)(3) to take measures to diplomatically and economically pressure the Democratic People's Republic of Korea.
 (b)Actions includedActions described in subsection (a) may include— (1)reduction of the diplomatic presence in the United States of countries on the list required by section 201(b)(3); and
 (2)reduction of the diplomatic presence of the United States in those countries. (c)ConsultationNot less than 15 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action.
 (d)Sense of congressIt is the sense of Congress that inaction by certain countries in the Indo-Pacific region to reduce cooperation with the Democratic People's Republic of Korea hinders the deepening of strategic relationships with the United States.
				203.Authorization to terminate or reduce United States foreign assistance to countries enabling the
			 Democratic People's Republic of Korea
 (a)In generalThe Secretary of State may terminate or reduce United States foreign assistance to countries on the list required by section 201(b)(3).
 (b)Assistance includedAssistance terminated or reduced under subsection (a) may include— (1)assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support Fund);
 (2)military assistance provided pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing Program); and
 (3)assistance provided under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military education and training).
 (c)ConsultationNot less than 15 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action.
 (d)Sense of congressIt is the sense of Congress that inaction by certain countries in the Indo-Pacific region to reduce cooperation with the Democratic People's Republic of Korea hinders the deepening of strategic relationships with the United States.
 204.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				IIIStrategy to end use of North Korean laborers by other countries
			301.Strategy to end use of North Korean laborers and human rights violations
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on a strategy for leveraging the sanctions imposed pursuant to section 302B of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9241b) to convince countries that import North Korean laborers in a manner described in section 104(b)(1)(L) of that Act (22 U.S.C. 9214(b)(1)(L)) to end that practice.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
					302.Amendment of reporting requirement regarding strategy to promote North Korean human rights
 (1)In generalSection 302(b) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9241(b)) is amended—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking 104(b)(1)(M). and inserting 104(b)(1)(L); and; and
 (C)by adding at the end the following new paragraphs:  (4)a list of countries that have not repatriated to the Democratic People’s Republic of Korea—
 (A)all nationals of the Democratic People’s Republic of Korea earning income in their jurisdictions; and
 (B)all safety oversight attachés of the Democratic People’s Republic of Korea; and
 (5)for each country on the list required by paragraph (4)— (A)a list of the entities that employ significant numbers of nationals of the Democratic People’s Republic of Korea earning income in the jurisdiction of that country; and
 (B)an assessment of which national or local government agencies and officials are involved in facilitating the work, presence, or authorization for work of nationals of the Democratic People’s Republic of Korea earning income in the jurisdiction of the country and of safety oversight attachés of the Democratic People’s Republic of Korea..
 (2)Frequency of reports clarifiedSection 302(a) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9241(a)) is amended by striking periodically and inserting every 120 days.
				IVEnhancing sanctions with respect to the Democratic People’s Republic of Korea
			401.Sanctions related to enablers of the Democratic People’s
 Republic of KoreaSection 104(d) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9214(d)) is amended to read as follows:
				
 (d)Application to certain persons, subsidiaries, and agentsThe designation of a person under subsection (a) or (b) and the blocking of property and interests in property under subsection (c) shall apply with respect to a person who is determined—
 (1)to be owned or controlled by, or to have acted or purported to have acted for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this section; or
 (2)to knowingly assist, sponsor, or provide significant financial, material, or technological support to or for a person designated under—
 (A)subsection (a) or (b); (B)an applicable Executive order; or
 (C)an applicable United Nations Security Council resolution.. 402.Modification of penalties relating to sanctionsSection 104(f) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9214(f)) is amended to read as follows:
				
					(f)Penalties
 (1)Prohibited conductIt shall be unlawful for any person— (A)to engage in, conspire or attempt to engage in, or cause any of the conduct described in paragraphs (1) through (14) of subsection (a);
 (B)to knowingly evade or avoid a prohibition on such conduct or the imposition of a sanction or penalty relating to such conduct; or
 (C)to violate, attempt to violate, conspire to violate, or cause a violation of any license, order, regulation, or prohibition issued to carry out this section.
 (2)Civil penaltiesA person who engages in an unlawful act described in paragraph (1) shall be subject to a civil penalty in an amount not to exceed the greater of—
 (A)$500,000; or (B)an amount that is twice the amount of the transaction that is the basis of the violation with respect to which the penalty is imposed.
 (3)Criminal penaltiesA person who willfully engages in an unlawful act described in paragraph (1) shall, upon conviction, be fined not more than $1,000,000 and, in the case of an individual, imprisoned for not more than 20 years, or both.
 (4)Rule of constructionThe civil and criminal penalties under paragraphs (2) and (3) for engaging an unlawful act described in paragraph (1) shall be imposed with respect to a person without regard to whether the President has designated the person for the imposition of sanctions under this section or pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).. 
 403.Enhancement of cargo screening criteriaSection 205(c)(1) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9225(c)(1)) is amended—
 (1)in subparagraph (B), by striking ; or and inserting a semicolon; (2)in subparagraph (C), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (D)originates in a jurisdiction or a geographical area that the Secretary determines is otherwise of concern with respect to evasion of sanctions mandated with respect to North Korea..
				404.Enforcement of United Nations sanctions with respect to crude oil and refined petroleum products
 (a)In generalTitle II of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9221 et seq.) is amended by inserting the following:
					
						212.Enforcement of United Nations sanctions with respect to crude oil and refined petroleum products
 (a)In generalThe President shall impose one or more of the sanctions described in subsection (c) on a person described in subsection (b).
 (b)Person describedA person described in this subsection is a person that— (1)the President determines knowingly, on or after the date of the enactment of the Leverage to Enhance Effective Diplomacy Act of 2019, directly or indirectly, supplies, sells, or transfers crude oil to any entity or instrumentality of the Government of North Korea or any person representing that government; and
 (2)is organized under the laws of a jurisdiction that the President determines to have exported more than the aggregate amount of 4,000,000 barrels of crude oil during any 12-month period to North Korea.
 (c)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe President may block and prohibit all transactions in all property and interests in property of a person described in subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Ban on investment in equity or debtThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the person described in subsection (b).
 (3)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the person described in subsection (b).
 (4)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the person described in subsection (b), or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.
								(d)Waivers
 (1)Efforts to enforce united nations limitsThe President may waive the application of sanctions under subsection (a) if the President certifies to Congress that the jurisdiction described in subsection (b)(2) is applying appropriate effort to—
 (A)fulfill its obligation under international law to prohibit its nationals, individuals otherwise subject to its jurisdiction, entities incorporated in its territory or subject to its jurisdiction, and vessels flying its flag from facilitating or engaging in ship-to-ship transfers to or from North Korea-flagged vessels of any goods or items that are being supplied, sold, or transferred to or from North Korea, including refined petroleum products and coal; and
 (B)reduce, towards the limit established by the United Nations Security Council, the aggregate amount of crude oil exported from or re-exported through the jurisdiction to North Korea.
 (2)National securityThe President may waive the application of sanctions under subsection (a) if the President certifies to Congress that the waiver is important to the national security interest of the United States.
 (3)Briefing requiredIf the President waives the application of sanctions under paragraph (1) or (2), the President shall brief the following committees on the waiver:
 (A)The Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
 (B)The Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
 (e)United States person definedIn this section, the term United States person means— (1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
								.
 (b)Clerical amendmentThe table of contents for the North Korea Sanctions and Policy Enhancement Act of 2016 is amended by inserting after the item relating to section 211 the following:
					Sec. 212. Enforcement of United Nations sanctions with respect to crude oil and refined petroleum
			 products..
				405.Sanctions with respect to sourcing, manufacture, trade, or distribution of illicit
 substancesSection 104(a)(6) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9214(a)(6)) is amended by striking narcotics trafficking and inserting trafficking of, or facilitation of the souring, manufacture, trade, or distribution of methamphetamines, narcotics including opioids such as fentanyl, and other illicit substances,.
			406.Report on certain entities conducting business with the Democratic People’s Republic of Korea
 (a)In generalNot later than 90 days after the date of the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:
 (1)A list of entities that, during the 12-month period preceding submission of the report, have imported or exported any goods, services, or technology to or from the Democratic People’s Republic of Korea valued at more than $100,000,000.
 (2)A list of entities in the People's Republic of China, the Russian Federation, and other countries outside of the Democratic People’s Republic of Korea that are known to employ significant numbers of laborers from the Democratic People’s Republic of Korea.
 (3)For each country that hosts significant numbers of such laborers, a list of specific economic sectors in which such laborers are most commonly used.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)BriefingThe President shall brief the appropriate congressional committees, in a classified setting if necessary, not later than 30 days after the delivery of the report required by subsection (a) on whether the entities identified in subsection (a)(2) meet the criteria for designation for the imposition of sanctions under applicable provisions of law.
 407.Enhancing the review process for changes to sanctions and rulemakingSection 208 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9228) is amended by adding at the end the following:
				
					(e)Certification requirement for removal of certain persons from the list of specially designated
			 nationals and blocked persons
 (1)In generalOn and after the date of the enactment of the Leverage to Enhance Effective Diplomacy Act of 2019, the President may not remove a person described in paragraph (2) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury unless and until the President submits to the appropriate congressional committees a certification described in paragraph (3) with respect to the person.
 (2)Persons describedA person described in this paragraph is a person the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) under this Act, an applicable Executive order, or an applicable United Nations Security Council resolution.
 (3)Certification describedA certification described in this paragraph with respect to a person is a certification that the person is not engaging in conduct—
 (A)for which the person was included on the list of specially designated nationals and blocked persons by the Office of Foreign Assets Control; or
 (B)that violates applicable United States or international laws. (4)FormA certification described in paragraph (3) shall be submitted in unclassified form, but may include a classified annex.
						(f)Certification requirement for removal of designation of North Korea as a jurisdiction of primary
			 money laundering concern
 (1)In generalThe President may not terminate the designation of North Korea as a jurisdiction of primary money laundering concern pursuant to section 5318A of title 31, United States Code, unless the President submits to the appropriate congressional committees a certification described in paragraph (2) with respect to North Korea.
 (2)Certification describedA certification described in this paragraph is a certification that the Government of North Korea—
 (A)is no longer using state-controlled financial institutions and front companies to conduct transactions that support the proliferation of weapons of mass destruction and ballistic missiles;
 (B)has instituted sufficient bank supervision and controls with respect to anti-money laundering and combating the financing of terrorism;
 (C)is cooperating with United States law enforcement and regulatory officials in obtaining information about transactions originating in or routed through or to North Korea; and
 (D)is no longer relying on the illicit and corrupt activity of high-level officials to support its government.
 (3)FormThe certification described in paragraph (2) shall be submitted in unclassified form, but may include a classified annex.
 (g)Applicability of congressional review of certain agency rulemaking relating to North KoreaNotwithstanding any other provision of law, any rule to amend or otherwise alter any provision of part 510 of title 31, Code of Federal Regulations, that is published on or after the date of the enactment of the Leverage to Enhance Effective Diplomacy Act of 2019 shall be deemed to be a rule or major rule (as the case may be) for purposes of chapter 8 of title 5, United States Code, and shall be subject to all applicable requirements of that chapter..
 408.Reinforcing global export controlsThere are authorized to be appropriated to the Secretary of State such sums as may be necessary to assess and, where necessary, to enhance the adequacy of the export control regimes of United Nations member countries, including through the use of action plans to encourage and assist countries in adopting and using authorities necessary to enforce sanctions and export controls required by United Nations Security Council resolutions.
			409.Additional resources to detect evasion of sanctions targeting the Democratic People’s Republic of
			 Korea
 (a)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State and the Secretary of the Treasury such sums as may be necessary to enhance the ability of the Department of State and the Department of the Treasury to detect evasion of sanctions targeting the Democratic People’s Republic of Korea, including through actions described in subsection (b).
 (b)Assignment of detaileesThe Secretary of the Treasury should assign one additional detailee to each United States embassy or consulate in each country that the Secretary, in consultation with the Secretary of State, assesses to be commonly linked to evasion of sanctions targeting the Democratic People’s Republic of Korea.
 (c)Sense of congressIt is the sense of Congress that the United States should devote additional maritime patrol and reconnaissance aircraft to areas known to be associated with maritime forms of sanctions evasion by the Democratic People’s Republic of Korea, including ship-to-ship transfers of refined petroleum products, oil, coal, and other goods and the export of arms by the Democratic People’s Republic of Korea, to enhance the capability of the United States to detect and publicize such activities.
				410.Briefing on evasion of sanctions targeting the Democratic People’s Republic of Korea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter until the date that is 5 years after such date of enactment, the Secretary of State and the Secretary of the Treasury shall brief the appropriate congressional committees regarding evasion of sanctions targeting the Democratic People’s Republic of Korea.
 (b)ElementsEach briefing required by subsection (a) shall— (1)cover each country described in section 409(b) by discussing any known or suspected cases or types of sanctions evasion that implicate that country; and
 (2)be based on the input of detailees assigned as described in that section.
					411.Briefing on illicit use of virtual currencies by the Democratic People’s Republic of Korea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall brief the appropriate congressional committees on the illicit use of virtual currencies by the Democratic People’s Republic of Korea.
 (b)ElementsThe briefing required by subsection (a) shall— (1)to the extent possible, provide an estimate of the amount of fiat currency that the Democratic People’s Republic of Korea has been able to generate as of the date of the briefing through conversion of virtual currency obtained by illicit means including cyberattacks;
 (2)describe known pathways through which the Democratic People’s Republic of Korea executes such conversions, with an emphasis on identifying virtual currency exchanges used by the Democratic People’s Republic of Korea or its agents; and
 (3)cover any known instances of purchases of goods or services by the Democratic People’s Republic of Korea using virtual currency without converting that currency to fiat currency before the purchases.
					412.Briefing on cross-border flows of fentanyl and other illicit substances
 (a)In generalNot later than 180 days after the date of the date of the enactment of this Act, the Secretary of the Treasury shall brief the appropriate congressional committees on the methods by which the Democratic People’s Republic of Korea produces and exports methamphetamines and other narcotics, including opioids such as fentanyl.
 (b)ElementsThe briefing required by subsection (a) shall— (1)provide estimates of the amounts of illicit substances exported by the Democratic People’s Republic of Korea and the associated revenues;
 (2)describe known pathways through which the Democratic People’s Republic of Korea procures precursors for and conducts exports of such substances, with particular focus on exports into the People's Republic of China; and
 (3)assess the extent to which such pathways differ from pathways used by the Democratic People’s Republic of Korea to export arms and other goods the export of which is prohibited.
					413.Briefing on United States citizens detained by the Democratic People’s Republic of Korea
 (a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 2 years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on United States citizens detained by the Government of the Democratic People’s Republic of Korea, including United States citizens who are also citizens of other countries.
 (b)ElementsEach briefing required by subsection (a) shall, to the extent practicable and appropriate, include, with respect to each United States citizen detained by the Government of the Democratic People’s Republic of Korea, the following:
 (1)The name of the United States citizen. (2)A description of the circumstances surrounding the detention of the United States citizen.
 (3)An assessment of the health and welfare of the United States citizen. (4)An assessment of whether any United States Government officials or foreign government officials have been provided access to the United States citizen.
 (5)A summary of any communications or comments by officials of the Government of the Democratic People’s Republic of Korea regarding the detention and welfare of the United States citizen.
 (6)A summary of official communications by United States Government officials or foreign government officials, or other persons acting on behalf of those officials, regarding the United States citizen, including efforts to secure the release of the United States citizen.
 (c)Interim briefingsDuring periods between briefings under subsection (a), the Secretary of State shall brief the appropriate congressional committees on any significant updates on the status and welfare of any United States citizens detained by the Government of the Democratic People’s Republic of Korea.
				414.Addition of discussion of sanctions evasion to annual report of the United States-China Economic
			 and Security
 Review CommissionSection 1238(c)(2) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 22 U.S.C. 7002(c)(2)) is amended by adding at the end the following:
				
 (L)The evasion of sanctions targeting the Democratic People's Republic of Korea by or involving the People's Republic of China..
			415.Exception relating to importation of goods
 (a)In generalNo provision affecting sanctions under this title or an amendment made by this title shall apply to sanctions on the importation of goods.
 (b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 416.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 417.Effective dateThe amendments made by this title shall take effect on the date of the enactment of this Act and apply with respect to conduct engaged on or after such date of enactment.
			VMiscellaneous
 501.Authority to consolidate reports and briefingsAny reports or briefings required to be submitted to Congress under this Act or any amendments made by this Act that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report or briefing. The consolidated report or briefing shall contain all information required under this Act or any amendment made by this Act with respect to the reports comprising such consolidated report or briefing.